Citation Nr: 0638625	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to March 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from August 2003 and May 
2004 rating decisions of the Department of Veterans Affairs 
(VA), regional office (RO) in Houston, Texas. 


REMAND

In his Substantive Appeal (VA Form 9) received in February 
2005, the appellant requested personal hearing before a 
Veterans Law Judge (VLJ) sitting at the RO.  There is no 
indication in the claims folder that such request was 
addressed.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Houston, 
Texas (or in the alternative, a 
videoconference hearing, if he so desires).  
The case should then be processed in 
accordance with standard appellate 
practices..

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


